Dissenting Opinion by
Hoffman, J.:
In this direct appeal, appellant raises the claim that he was denied due process of law in that he was forced to appear before the jury dressed in prison garb. His pro se petition, his attorney’s brief, the trial court’s opinion and the record are all silent with respect to the details of this allegation.
If appellant was in fact forced to appear before a jury clothed in prison garb during the course of his trial, he was of course denied due process of law. Commonwealth v. Keeler, 216 Pa. Superior Ct. 193, 264 A. 2d 407 (1969).
It is appropriate, therefore, in the interests of justice to remand this case to the trial court for further proceedings so that some factual basis can be established in support of appellant’s claim.
I would enter an order remanding this case for findings of fact on this issue.
Spaulding and Cercone, JJ., join in this dissent.